FILED
                            NOT FOR PUBLICATION                               APR 01 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MESA RITH,                                       No. 10-16940

              Petitioner - Appellant,            D.C. No. 1:10-cv-01035-LJO-GSA

  v.
                                                 MEMORANDUM*
HECTOR A. RIOS, Jr., Warden,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted March 12, 2013**
                             San Francisco, California

Before: WALLACE, McKEOWN, and IKUTA, Circuit Judges.

       Rith appeals from the district court’s judgment of dismissal for lack of

jurisdiction of his 28 U.S.C. § 2241 petition. We have jurisdiction under 28 U.S.C.

§ 1291 and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Although Rith’s argument that he was entitled to bring a section 2241

petition was based on his contention that he was “actually innocent,” he did not

argue that he was actually innocent of the crime of conviction. His argument that

he was innocent of his career offender status for sentencing purposes is “not

cognizable as a claim of actual innocence.” Marrero v. Ives, 682 F.3d 1190, 1195

(9th Cir. 2012) cert. denied, 2013 WL 598706 (Feb. 19, 2013). He has not argued

that any of the exceptions to this rule recognized by our sister circuits apply here.

See Id. at 1194-95. Accordingly, the district court did not err in holding it had no

jurisdiction to hear the petition. Id. at 1195.

      AFFIRMED.




                                            2